Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Wayne White appeals the district court’s order denying his motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. White, No. 3:96-cr-00006-GCM-6 (W.D.N.C. Apr. 7, 2009). We deny White’s motion for the appointment of counsel. *254We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.